Citation Nr: 9928448	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1955 to 
April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted a 20 percent rating 
for the veteran's service-connected duodenal ulcer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The medical evidence does not show that the veteran's 
duodenal ulcer results in impairment of health manifested by 
anemia and weight loss; or that he experiences recurrent 
incapacitating episodes averaging 10 days in duration at 
least four or more times per year.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA outpatient treatment reports, dated from May 1995 to 
December 1997, show that the veteran was seen on three 
occasions during that period of time to pick up medication 
for his duodenal ulcer and his back pain.  

At a VA examination in November 1997, the veteran reported 
that his ulcer had initially begun in service.  During those 
years, he had experienced an onset of recurring epigastric 
pain with periodic vomiting.  He said that he was prescribed 
antacid tablets, which resulted in little relief.  More 
recently, he noted that he had undergone numerous upper GI 
series with barium, which demonstrated a duodenal ulcer.  In 
December 1996, he had experienced persistent hip pain, nausea 
and vomiting.  He had gone to a private hospital, and was 
then transferred to the Fayetteville, North Carolina, VA 
Medical Center (VAMC) for outpatient treatment.  

At present, the veteran complained of feeling bad most of the 
time.  He related that he experienced ulcer pain 
approximately every two weeks, and nausea accompanied the 
pain.  Typically a "spell" lasted for a duration of four to 
seven days, but then he would be relatively free of 
discomfort for 30 days.  He had never been hospitalized or 
transfused for hemorrhage problems, and his weight had been 
stable in the range of 225-229 pounds.  Clinical evaluation 
revealed that the veteran weighed 227 lbs., and the examiner 
noted that there had been no weight variation in the past 
year.  There was tenderness in the epigastrium, primarily on 
the right.  However, no masses were palpable, and the liver, 
kidneys, and spleen were not enlarged.  The diagnosis was 
recurring duodenal ulcer, with Tagamet therapy.  

In his May 1998 substantive appeal, the veteran asserted that 
he was entitled to a rating in excess of 20 percent for his 
service-connected duodenal ulcer.  He noted that his weight 
had gone from 260 pounds to 220 pounds during the past year.  
In addition, he said he frequently experienced nausea and 
vomiting, typically four times per month.  
II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that, when a veteran asserts that a service-
connected disability has increased in severity, the claim for 
an increased rating is generally well grounded.  See Jackson 
v. West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. In determining the current level of impairment, the 
disability must be viewed in relation to its history. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

The rating decisions in the claims file reflect that the 
veteran's service-connected duodenal ulcer is currently 
evaluated as 20 percent disabling under the provisions of 
Diagnostic Code (DC) 7305 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.114, which pertains to 
"duodenal ulcer."  Under DC 7305, a 10 percent rating 
requires recurring symptoms once or twice yearly.  A 20 
percent rating requires recurring episodes of severe symptoms 
2 or 3 times a year, averaging 10 days in duration; or 
continuous moderate manifestations.  To warrant a 40 percent 
disability rating, the evidence must show that the duodenal 
ulcer results in impairment of health, manifested by anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  

Based upon a review of the record before us, the Board finds 
that the medical evidence does not indicate that the 
veteran's duodenal ulcer has resulted in anemia and weight 
loss, or that he experiences incapacitating episodes 
averaging 10 days or more at least four times per year.  
While the veteran asserted, in his May 1998 substantive 
appeal, that he had lost 40 pounds in the previous year, 
objective clinical evidence does not support his assertion.  
In fact, upon VA examination in November 1997, the examiner 
noted that the veteran's weight had been stable.  Therefore, 
the Board concludes that an increase to the next higher 
rating of 40 percent is not warranted at this time.  

In evaluating the veteran's claim, the Board has considered 
all other potentially applicable codes including DC 7304, 
"gastric ulcer," and DC 7306, "marginal ulcer 
(gastrojejunal)."  However, the evidence of record, as noted 
above, reflects the veteran's symptoms associated with his 
chronic duodenal ulcer disease to be moderately disabling 
and, therefore, a rating in excess of 20 percent under either 
of those codes would not be appropriate.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his duodenal ulcer, 
nor is it shown that it markedly interferes with employment 
beyond the degree anticipated by the schedular rating.  

While we appreciate the veteran's sincere belief in the 
merits of his claim, the actual objective findings do not 
support an increased rating for his duodenal ulcer.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim and, therefore, an increased 
rating may not be assigned.  


ORDER

An increased rating for a duodenal ulcer is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

